DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A-Prong 1
The claims recite:
display information acquired; 
predict a transportation unit to be used by the user and 
output information regarding a usage method for the predicted transportation unit 
display the information regarding the usage method for the transportation unit 

The claims fall into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** and (c) mental processes—concepts performed in the human mind- (including an observation, evaluation, judgment, opinion).
The limitations under their broadest reasonable interpretation, covers performance of sales activities or behaviors, managing personal behavior, but for the recitation of generic computer components.  That is, other than recited, server, processors, terminal, display, device and medium, nothing in the claim element precludes the step from practically being certain methods of organizing human activity and mental processes.  Accordingly, the claims recite an abstract idea.

MPEP 2106 Step 2A-Prong 2
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, server, processors, terminal, display, device and medium. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (non-transitory computer readable medium, server, processors, terminal, display and device)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  Integration into a practical application requires the additional element(s) to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. This is not the case in the instant application. Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component.
MPEP 2106 Step 2B
Eligibility requires that the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. As discussed above, this is where the instant application falls short. The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already
presented (that is, they further limit the organizing of human activities at step 2A —
Prong One without adding any new additional elements other than those already
analyzed above with respect to the independent claims at 2A — Prong Two; moreover
claims 2-7 and 9-11 and their analogous claims also further recite sales activities or behaviors; business relations and managing personal behavior).
Claim 7 describes an e-ticket, but adds nothing to remedy the deficiencies. 
Dependent Claims Step 2B:	
The dependent claims merely use the same general technological environment
and instructions to implement the abstract idea as the independent claims without
adding any new additional elements. Accordingly, they are not directed to significantly
more than the exception itself, and are not eligible subject matter under § 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4, 10-11 and 14-15 recite performing route search according to a preset transportation unit based on a request from the terminal device…predict the transportation unit to be used based on a result of the route search. It is unclear how a pre-determined search of a particular type of transportation yields a prediction based on a route search. If there is only one type of transport and route being searched, how is a prediction made, as there is no variable? In other words a user requested a taxi, the prediction would yield that they are taking a taxi.  For the purposes of Examination, the Examiner is interpreting correlating a user’s route as meeting the limitations of the claim. Appropriate Correction is required. 
Claims 6, recites the limitation, “cause, when the information regarding the usage method for the transportation unit is acquired from the server, the display to display a notification to that effect; and
cause the display to display the information regarding the usage method for the transportation unit when the notification is selected by the user.” 
It is unclear what is displayed in the notification. For the purposes of Examination, the Examiner is interpreting displaying usage information as meeting the limitations of the claim. Appropriate Correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. WO 2018/160724 in view of Reiz U.S. Pre-Grant Publication No. 2011/0282701 A1
As per Claims 1, 8 and 12, Williams teaches 
a computer comprising a first processor configured to output predetermined information to a terminal of a user (see para. 160, 166 and 661); 
and 
a terminal comprising a second processor configured to cause a display to display information acquired from a computer (see para. 384, the Examiner is interpreting the mobile device as a terminal with a processor), wherein 
the first processor is configured to 
predict a transportation unit to be used by the user (see para. 383), and 
output information regarding a usage method for the predicted transportation unit to the terminal (see para. 202), and 
the second processor is configured to cause the display to display the information regarding the usage method for the transportation unit (see para. 240).
Williams does not explicitly teach the computer being a server. Reiz describes a server sending information (see para. 19). Since each individual element and its function are shown in the prior art, albeit shown in separate embodiments, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the server in Reiz for the computer in Williams. Further, the simple substitution for one known element for another producing a predictable result renders the claim obvious. It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Williams to include the teachings of Reiz to have a central device sending commands to all parts of the system to ensure continuity. 
As per Claims 5, Williams in view of Reiz teach the limitation of claim 1 as described above. Williams further teaches wherein the second processor is configured to cause the display to display the information regarding the usage method for the transportation unit when the user uses the transportation unit predicted by the computer (see para. 202 and 240). Reiz teaches a server. 
As per Claim 6, Williams in view of Reiz teach the limitation of claim 1 as described above. Williams further teaches cause, when the information regarding the usage method for the transportation unit is acquired from the server, the display to display a notification to that effect; and
cause the display to display the information regarding the usage method for the transportation unit when the notification is selected by the user (see para. 202 and 240).
Claims 2-4, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. WO2018/160724 in view of Reiz U.S. Pre-Grant Publication No. 2011/0282701 A1 in further view of Zachariah U.S. Pre-Grant Publication No. 2010/0292921 A1
As per Claims 2, 9 and 13, Williams in view of Reiz teach the limitation of claim 1 as described above. Williams does not explicitly teach the limitation taught by Zachariah 
wherein the first processor is configured to predict the transportation unit to be used by the user based on position information of the user acquired from the terminal (see para. 118 and 51). It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Williams and Reiz to include the teachings of Zachariah to determine stops along a user’s journey, as taught by Zachariah. 
As per Claims 3-4, 10-11 and 14-15, Williams in view of Reiz teach the limitation of claim 1 as described above. Williams does not explicitly teach the limitation taught by Zachariah wherein the first processor is configured to: 
perform route search according to a preset transportation unit based on a request from the terminal; 
and
predict the transportation unit to be used by the user based on a result of this route search (see para. 159). 
predict the transportation unit to be used by the user based on a result of this route search and position information of the user acquired from the terminal. The motivation is the same as opined above with respect to Zachariah. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. WO2018/160724 in view of Reiz U.S. Pre-Grant Publication No. 2011/0282701 A1 in further view of Mohammed U.S. Pre-Grant Publication No. 2010/0057501 A1 and Katz 2015/0269542 A1.
As per Claim 7, Williams in view of Reiz teach the limitation of claim 1 as described above. Williams does not explicitly teach the limitation taught by Mohammed cause the display to display an electronic ticket corresponding to an excursion pass that may use a plurality of transportation units (see para. 17); and
Williams does not explicitly teach the limitation taught by Katz cause the information regarding the usage method for the transportation unit to be displayed on a face of the electronic ticket (see para. 46 and fig, 1F).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628